Case MDL No. 2942 Document 767-1 Filed 07/29/20 Page 1 of 4




EXHIBIT A
            Case MDL No. 2942 Document 767-1 Filed 07/29/20 Page 2 of 4



                               BEFORE THE UNITED STATES
                      JUDICIAL PANEL ON MULTIDISTRICT LITIGATION




IN RE COVID-19 BUSINESS                                MDL Docket No. 2942
INTERRUPTION PROTECTION
INSURANCE LITIGATION




                                SOCIETY INSURANCE’S
                                SCHEDULE OF ACTIONS


No.             Case Captions            Case No.        Court                Judge
  1.           Plaintiff(s):      1:20-cv-02589        Northern      Judge John Z. Lee
        351 Kingsbury Corner, LLC                      District of
              Defendant(s):                            Illinois,
            Society Insurance                          Chicago
                                                       Division

  2.           Plaintiff(s):           1:20-cv-03432   Northern      Judge Robert M. Dow, Jr.
         726 West Grand LLC, et al.                    District of
              Defendant(s):                            Illinois,
             Society Insurance                         Chicago
                                                       Division

  3.            Plaintiff(s):          1:20-cv-03263   Northern      Judge Manish S. Shah
         Cardelli Enterprise, L.L.C.                   District of
               Defendant(s):                           Illinois,
             Society Insurance                         Chicago
                                                       Division

  4.             Plaintiff(s):         1:20-cv-03896   Northern      Judge Mary M. Rowland
          Deerfield Italian Kitchen,                   District of
                     Inc.                              Illinois,
               Defendant(s):                           Chicago
             Society Insurance                         Division




DCACTIVE-55093519.1
            Case MDL No. 2942 Document 767-1 Filed 07/29/20 Page 3 of 4




No.             Case Captions           Case No.        Court                 Judge
  5.            Plaintiff(s):         1:20-cv-02524   Northern      Judge Robert M. Dow, Jr.
            Dunlays Management                        District of
            Services, LLC, et al.                     Illinois,
               Defendant(s):                          Chicago
             Society Insurance                        Division


  6.           Plaintiff(s):        1:20-cv-02692     Northern      Judge Edmond E. Chang
        Kedzie Boulevard Cafe, Inc.                   District of
              Defendant(s):                           Illinois,
          Society Insurance, Inc.                     Chicago
                                                      Division

  7.            Plaintiff(s):         0:20-cv-01029- District of    Senior Judge Paul A.
            Lucy’s Burgers, LLC       PAM-ECW        Minnesota      Magnuson
               Defendant(s):                                        Magistrate Judge
           Society Insurance, Inc.                                  Elizabeth Cowan Wright


  8.            Plaintiff(s):         3:20-cv-00337   Middle        Magistrate Judge
         Peg Leg Porker Restaurant,                   District of   Waverly D. Crenshaw, Jr.
                   LLC                                Tennessee,
               Defendant(s):                          Nashville
             Society Insurance                        Division

  9.            Plaintiff(s):         1:20-cv-03164   Northern      Judge Marvin E. Aspen
          Purple Pig Cheese Bar &                     District of
              Pork Store LLC                          Illinois,
               Defendant(s):                          Chicago
             Society Insurance                        Division

  10.            Plaintiff(s):        1:20-cv-04178   Northern      Judge Joan H. Lefkow
         Riverside Enterprises, LLC                   District of
               Defendant(s):                          Illinois,
             Society Insurance                        Chicago
                                                      Division


  11.            Plaintiff(s):        1:20-cv-02813   Northern      Judge John J. Tharp, Jr.
             Valley Lodge Corp.                       District of
               Defendant(s):                          Illinois,
              Society Insurance                       Chicago
                                                      Division




DCACTIVE-55093519.1
            Case MDL No. 2942 Document 767-1 Filed 07/29/20 Page 4 of 4




No.             Case Captions           Case No.        Court                Judge
  12.           Plaintiff(s):         1:20-cv-03959   Northern      Judge Charles R. Norgle.
           The Whistler LLC, et al.                   District of   Sr.
               Defendant(s):                          Illinois,
              Society Insurance                       Chicago
                                                      Division

Dated: July 29, 2020
                                              Respectfully submitted,

                                              CROWELL & MORING LLP
                                              Laura A. Foggan

                                              /s/ Laura A. Foggan
                                              Laura A. Foggan
                                              CROWELL & MORING LLP
                                              1001 Pennsylvania Avenue NW
                                              Washington, DC 20004-2595
                                              Telephone: (202) 624-2774
                                              Facsimile: (202) 628-5116
                                              lfoggan@crowell.com
                                              Attorney for Defendant Society Insurance




DCACTIVE-55093519.1
